436 F.2d 1384
UNITED STATES of America, Plaintiff-Appellee,v.Francis Lee JONES, Defendant-Appellant.
No. 29643.
United States Court of Appeals, Fifth Circuit.
February 12, 1971.

Appeal from the United States District Court for the Western District of Texas; Jack Roberts, District Judge.
Francis Lee Jones, pro se.
C. Albert Tatum, Dallas, Tex. (court appointed), for appellant.
Jeremiah Handy, Asst. U. S. Atty., Seagal V. Wheatley, U. S. Atty., Wayne F. Speck, Asst. U. S. Atty., Western District of Texas, San Antonio, Tex., for appellee.
Before JONES, BELL, and SIMPSON, Circuit Judges.
PER CURIAM:


1
We affirmed a prior conviction of appellant for bank robbery. United States v. Jones, 5 Cir., 1969, 415 F.2d 753. He was thereafter granted a new trial by the district court on a motion for collateral relief brought under 28 USCA, Section 2255. This appeal is from conviction on the new trial of bank robbery, 18 USCA, Section 2113(d).


2
The sole assignments of error have to do with appellant's claim of lack of mental competency at the time of the commission of the offense and at the time of trial, and the claimed failure of the district court to have such competency properly determined. Even assuming a hypothesis of incompetency which we do not decide, see Blake v. United States, 5 Cir., 1969, 407 F.2d 908, 910, 912, on the necessity for such a hypothesis, we find no inadequacy in the psychiatric examination or assistance provided appellant or in the determination of the questions of competency. Appellant's contentions are devoid of merit.


3
Affirmed.